—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 16, 1977, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress physical evidence. By order dated July 10, 1978, this court reversed the judgment, on the law, granted the motion to suppress physical evidence, and remitted the case to the Criminal Term for further proceedings (People v Marner, 64 AD2d 640). On July 9, 1979 the Court of Appeals reversed the order of this court and remitted the case to this court for a review of the facts (47 NY2d 982). Judgment affirmed. No opinion. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.